ORDER

PER CURIAM.
James E. Cole appeals the trial court’s grant of summary judgment for Michael Murphy, superintendent of the Algoa Correctional Center on his petition for declaratory judgment. In his petition, Mr. Cole requested a declaration that he is entitled to credit under section 558.031, the jail time credit statute, for the time he spent in jail and prison awaiting trial. Since a *197published opinion would have no prece-dential value, a memorandum has been provided to the parties.
The judgment of the motion court is affirmed. Rule 84.16(b).